Case 17-03671        Doc 51     Filed 10/15/18     Entered 10/15/18 09:24:41          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 03671
         Stephen Grandberry

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/08/2017.

         2) The plan was confirmed on 05/18/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/30/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/12/2017, 05/10/2018.

         5) The case was Dismissed on 07/26/2018.

         6) Number of months from filing to last payment: 17.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-03671             Doc 51           Filed 10/15/18    Entered 10/15/18 09:24:41                 Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $5,905.09
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                               $5,905.09


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,016.76
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $264.55
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,281.31

 Attorney fees paid and disclosed by debtor:                           $350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal       Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as agent for       Unsecured           0.00        374.29           374.29           0.00        0.00
 Cerastes LLC                              Unsecured           0.00        428.09           428.09           0.00        0.00
 City Ntl Bk/Ocwen Loan Service            Secured       49,000.00            NA               NA            0.00        0.00
 City of Chicago Department of Revenue     Unsecured      8,000.00       4,948.24         4,948.24           0.00        0.00
 City of Kankakee                          Unsecured         250.00           NA               NA            0.00        0.00
 City of Riverdale Parking                 Unsecured         250.00           NA               NA            0.00        0.00
 Credit Control                            Unsecured         423.00           NA               NA            0.00        0.00
 Credit Management LP                      Unsecured         182.00           NA               NA            0.00        0.00
 Creditors Discount & Audit Company        Unsecured         458.00           NA               NA            0.00        0.00
 CUSTOM COLL SRVS INC                      Unsecured         850.00           NA               NA            0.00        0.00
 CUSTOM COLL SRVS INC                      Unsecured         691.00           NA               NA            0.00        0.00
 Diversified Consultant                    Unsecured         927.00           NA               NA            0.00        0.00
 Fair Collections & Out                    Unsecured      2,286.00            NA               NA            0.00        0.00
 Metro South Medical Center                Unsecured      2,436.00       6,368.19         6,368.19           0.00        0.00
 Munster Medical Research Foundation Inc   Unsecured         464.00      1,512.96         1,512.96           0.00        0.00
 Northern Indiana Public Service Company   Unsecured           0.00         60.97            60.97           0.00        0.00
 Portfolio Recovery Associates             Secured       23,688.00     23,794.38        23,688.00         200.00    1,423.78
 Portfolio Recovery Associates             Unsecured            NA         106.38           106.38           0.00        0.00
 Quantum3 Group                            Unsecured           0.00        255.00           255.00           0.00        0.00
 Social Security Administration            Unsecured    157,553.00    164,974.70       164,974.70            0.00        0.00
 State Collection Servi                    Unsecured         107.00           NA               NA            0.00        0.00
 Title Max                                 Unsecured      2,000.00            NA               NA            0.00        0.00
 United States Dept Of Education           Unsecured      5,620.00       5,634.88         5,634.88           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-03671        Doc 51      Filed 10/15/18     Entered 10/15/18 09:24:41             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $23,688.00            $200.00           $1,423.78
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $23,688.00            $200.00           $1,423.78

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                            $184,663.70               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,281.31
         Disbursements to Creditors                             $1,623.78

 TOTAL DISBURSEMENTS :                                                                       $5,905.09


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
